Citation Nr: 1630553	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Martin J. Cohen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to December 1973.  He also had a period of active duty for training from March 1960 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It was last before the Board in November 2014, when it was remanded for further development.

The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631(e)(1), (f)(1) (2015).  In July 2016, the Veteran's representative notified VA that he was withdrawing his power of attorney on behalf of the Veteran.  A representative may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  The July 2016 letter did not set forth good cause for the withdrawal of representation.  The Board finds that good cause has not been shown and the attorney is still recognized as the Veteran's representative for this appeal.  Id.


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's PTSD has been manifested mainly by feelings of sadness and euthymia, irritability, some passive suicidal thoughts, and difficulty establishing social relationships.

2. For the entire appellate period, the Veteran's degenerative disc disease of the lumbar spine has been manifested by pain and forward flexion limited to 30 degrees, at worst.



CONCLUSIONS OF LAW

1. The criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's appeal.  February 2009 and June 2009 letters notified the Veteran of the information needed to substantiate and complete his claims for increased disability ratings, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of these issues, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2009 and June 2009 letters complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claims for increased ratings.

The Veteran was provided VA examinations in connection with his claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  While the Board acknowledges that the August 2015 VA back examination unfortunately did not include range of motion measurements, this was due to the examiner's inability to test because of the Veteran's confinement to a wheelchair from nonservice-connected strokes and residuals.  The examination was conducted to the extent feasible, taking into consideration the Veteran's overall health.  The Board finds that the most recent May 2015 and August 2015 examinations substantially complied with the remand directives, and the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

PTSD

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

On July 2009 VA examination, the examiner noted the Veteran received outpatient treatment for a mental disorder, but had no hospitalizations.  His symptoms were present during the past year.  The Veteran reported feeling depressed intermittently, and that he isolated himself, had difficulty trusting others, and had feelings of sadness and passive suicidal thoughts, with no plan or intention.  He had been married for 20 years but stated he did not socialize as much as in past years because he did not trust people and wanted to be by himself.  His activities and leisure pursuits were attending church and going to the American Legion.  He had no history of suicide attempts, violence, or issues with alcohol or substance use.  He was confined to a wheelchair during the examination.  His psychomotor activity was described as restless, his speech slurred due to strokes 15 years prior, his affect blunted, mood agitated, and attention was easily distracted.  He was oriented to person and place, but not to time, as he knew the day of the week but not the date.  His thought process was described as rambling and persevering and thought content was unremarkable.  He had no delusions and understood the outcome of behavior.  He reported difficulty sleeping at night, as well as nightmares after watching war movies or anything war related.  He denied hallucinations and obsessive/ritualistic behaviors.  He had situational panic attacks of moderate severity lasting five to 20 minutes at a time.  He denied homicidal thoughts and said he had passive suicidal thoughts when he got "distressed."  He did not have problems with activities of daily living other than reporting he stayed in the car when his wife went shopping.

The Veteran endorsed moderate symptoms of PTSD that included feeling out of control, hyperarousal, intrusive thoughts and dreams, and avoidance behaviors.  Hyperarousal, avoidance and intrusive memories, increased anxiety and depression, and irritability and major mood swings interfered with social and occupational functioning.  The frequency of the symptoms was described as ongoing, and the duration was situational.  The examiner noted the Veteran had chronic, moderate PTSD, as well as a mild depressed mood secondary to his nonservice-connected medical issues and a cognitive disorder due to strokes, which worsened the PTSD symptoms.  A GAF score of 54 was assigned.  The examiner further noted that there was reduced reliability and productivity due to PTSD symptoms, which included isolation, angry and irritable mood, panic attacks, and depressive symptoms.

On May 2010 VA examination, the Veteran reported treatment with medications, which were noted to be helpful in reducing the severity of symptoms.  His wife reported that he was a good father and stepfather, but that he could be cranky and became easily upset.  She said two grandchildren lived with them, and they "walk[ed] on eggshells around him."  The Veteran reported he had no friends, kept to himself, and did not want to be bothered by other people.  His activities and leisure pursuits were spending the day in the garage "looking out at the world passing," or riding his scooter around the house looking for "the man" he believed was trying to break into the home.  He denied a history of suicide attempts, violence/assaultiveness, and issues with alcohol and other substance use.  His psychomotor activity was lethargic; speech was impoverished, slow, and slurred; his affect was normal and mood good.  He was oriented to person, but not to time or place.  He had paranoid delusions, but no sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He had some severe problems with activities of daily living, which the examiner noted were due to a cognitive disorder and not PTSD.

The examiner reported that the Veteran was generally unable to provide meaningful responses to questions about his PTSD symptoms.  His wife provided most of the information, noting that any nightmares were unknown and intrusive recollections occurred "all the time."   The Veteran had daily feelings of detachment and estrangement, difficulty falling or staying asleep, irritability/outbursts of anger, problems with concentration, and hypervigilance.  His wife noted his PTSD symptoms were "much worse than before."  The examiner diagnosed chronic PTSD and a cognitive disorder, and assigned a GAF score of 40 for both.  He noted he was unable to provide a GAF for the PTSD alone without resorting to speculation.

On November 2011 VA examination, the examiner noted the Veteran continued to be hypervigilant, avoidant, and isolative.  His mental and cognitive functioning was noted to be impaired due to depression, which was partially related to PTSD, as well as stroke and residuals and bereavement due to the death of his wife.  His daughter and her children had moved in with the Veteran.  His PTSD caused recurrent recollections, distressing dreams, sleep difficulties, reliving events, psychological distress, physiological reactivity, avoidance behaviors, diminished interest, feelings of detachment, a restricted affect, a sense of a shortened future, anger, concentration problems, hypervigilance, increased startle response, and reports of seeing dead people.  He also reported depressive symptoms of feeling withdrawn, isolated, depressed mood, low energy, poor sleep, poor attention and concentration, crying spells, and feelings of helplessness and hopelessness.  He was noted to have occupational and social impairment with deficiencies in most areas due to his combined diagnoses.  The examiner noted the Veteran's depression and cognitive impairment caused increased withdrawal and sadness, which affected his daily interactions with others and increased his PTSD symptoms.

On September 2012 VA examination, an examiner noted much of the same symptoms as on the prior examination.  The examiner indicated the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD alone, and total occupational and social impairment due to his PTSD, mood disorder due to strokes, and cognitive disorder combined.  The Veteran noted his grief had improved, and that his daughter who moved nearby and other children were very supportive.

On May 2015 VA examination, the examiner noted the Veteran was last seen in the VA geriatric psychiatric clinic, where he refused medication and denied needing medication for depression.  The examiner noted he had occupational and social impairment with reduced reliability and productivity due to his PTSD residuals and history of mood disorder due to pain and stroke.  The examiner noted that the Veteran's granddaughter spent the days with him, and that he watched television and went outside on his scooter during the days.

On mental status examination, the Veteran's mood was described as euthymic with moods of being down. His affect was appropriate; his thought content was future oriented; and his thought processes were linear, logical, and goal-directed.  He reported daily suicidal ideation with no intent, and that he ignored the thoughts.  He denied homicidal ideation and hallucinations.  There were no overt delusional constructs noted, nor was there evidence to suggest difficulty with attention or concentration, or hypervigilance or startle response, during the evaluation.  The Veteran and his granddaughter reported his mood was stable; he had some down moments but was okay.  He was friendly to others with only some irritability, and he got out of the house so he could interact with others in the neighborhood.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD results in a 50 percent disability rating but no higher for the entire appellate period.  While the Veteran had several of the symptoms for various ratings, the totality of his symptoms were more reflective of the 50 percent disability rating.  That is, the Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that outlined as reflective of a 50 percent rating.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD.  The Board was cognizant of the symptoms associated with his nonservice-connected mood disorder and cognitive disorder that aggravated his PTSD.  The Board finds a grant of benefits is warranted based on the evidence of record.  The preponderance of the evidence, however, is against a rating higher than 50 percent.

Accordingly, the Board finds that entitlement to a 50 percent disability rating for PTSD is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Lumbar Spine

The Veteran's degenerative disc disease of the lumbar spine has been rated as 20 percent disabling for the entire appellate period under Diagnostic Code 5243, which is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows:

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

On March 2009 VA examination, the Veteran reported his condition had become progressively worse, and it was treated with prescription medication, over-the-counter pain medication, and physical therapy, with a fair response to treatment.  The examiner noted the Veteran had urinary incontinence, but stated it was due to prostate problems rather than his lumbar spine disability.  He had a history of decreased motion, stiffness, and weakness, and pain in his low back.  He described the pain as aching, severe, and constant, occurring daily, with radiation to both buttocks.  The Veteran reported severe spinal flare-ups occurring weekly and lasting one or two days.  A precipitating factor was bending and alleviating factors were resting and medication.  The Veteran stated he believed he had 80 percent additional limitation of motion or other functional impairments during flare-ups.  The examiner noted there were no incapacitating episodes of spine disease.  He used a walker or wheelchair and was unable to walk more than a few yards.  The examiner noted that while the Veteran reported he could not stand due to low back pain, he had a significant history of multiple strokes.

Physical examination showed no lumbar lordosis, scoliosis, or thoracolumbar spine ankylosis.  Muscle tone was normal and there was no atrophy noted.  A sensory examination was normal.  The examiner stated that the Veteran refused to bend or rate his back or do other range of motion testing.  The Veteran reported he was unable to stand due to low back pain and unsteadiness.  An x-ray study from November 2008 showed mild spondylitic changes in the lumbar spine which had progressed minimally since the last study in May 2005.  The examiner noted that the lumbar spine disability had some effects on the Veteran's usual daily activities, most notably moderate effect on chores, mild effect on shopping, sever effect on exercise, moderate effect on recreation, mild effect on traveling, and it prevented playing sports.

On May 2010 VA examination, the Veteran reported his lower back condition had markedly worsened since the previous examination.  He stated the pain increased in frequency and intensity, and he was now having radicular pain in his bilateral lower extremities to his knees.  He reported he could no longer stand other than for transfers from his motorized scooter/wheelchair.  His treatment continued to consist of prescription pain medication.  Noted symptoms were decreased motion, stiffness, weakness, spasms, and pain in the lumbosacral area with prolonged standing or movement, prolonged sitting in one position, or repeated twisting or bending.  The pain was described as pulling/tearing pain that was severe, constant, and occurring daily, with "shooting electrical shock pain" radiating to his knees.  The Veteran also reported severe weekly flare-ups lasting for "hours," which were precipitated by sudden movements, bending/twisting, and prolonged standing, and alleviated with rest, heat packs, and analgesics.  The Veteran stated that during a flare-up he was essentially incapacitated.

Physical examination showed lumbar flattening, bilateral spasm, pain with motion, and tenderness.  Range of motion testing showed flexion to 30 degrees, extension to 5 degrees, left lateral flexion to 15 degrees, left lateral rotation to 10 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 10 degrees.  There was objective evidence of pain on active motion at the extremes of motion and pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner noted the lumbar spine disability had effects on usual daily activity, including chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming.

In December 2010, a VA examiner noted that the Veteran's current disability was not due to a normal progression of his service-connected lumbar spine condition, but rather due to a work-related injury sustained in 1987.

On August 2015 VA examination, the Veteran reported increased pain and stiffness since his last VA examination.  The examiner noted the Veteran had a history of strokes with generalized weakness.  The Veteran did not report flare-ups of the thoracolumbar spine.  He reported functional loss or functional impairment in the form of difficulty getting up after lying down due to pain and stiffness.  The examiner noted that the Veteran was wheelchair bound due to his history of strokes and resulting cognitive disorder, therefore no range of motion tests were conducted.  However, there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner noted he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran reported guarding of the thoracolumbar spine and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  No ankylosis, other neurologic abnormalities, or IVDS were noted.

On review of the record, the Board finds that the disability picture presented by the Veteran's degenerative disc disease of the lumbar spine does not warrant a rating higher than 20 percent for the entire appellate period due to limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  There was no evidence of intervertebral disc syndrome, therefore a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  While the Board acknowledges that range of motion measurements were not provided for all of the VA examinations due to the Veteran's stroke and resultant confinement to a wheelchair, the Board finds that under the specific facts of this case that VA has provided all reasonable assistance in obtaining the medical evidence necessary to determine the highest rating warranted.  The Board finds that the VA examiners finding were as complete as possible considering the limitations caused by the non-service connected disability.  The evidence of record indicated that the Veteran's degenerative disc disease of the lumbar spine resulted in, at worst, forward flexion to 30 degrees.  There was no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  While the examiner indicated the Veteran had less movement than normal and pain on movement, there was no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a higher rating.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted.

Accordingly, the Board finds that entitlement to disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted.  The preponderance of the evidence is against the claim, so the claim must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's PTSD and degenerative disc disease of the lumbar spine under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's PTSD and degenerative disc disease of the lumbar spine symptomatology to the applicable criteria, the Board finds that the degrees of disability shown are encompassed by the rating schedule.  The Veteran's PTSD and degenerative disc disease of the lumbar spine have resulted in depressed mood, inability to form and maintain social relationships, some passive suicidal thoughts, back pain, and decreased range of motion.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the ratings for PTSD and degenerative disc disease of the lumbar spine is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's VA examinations indicate that he would be able to maintain sedentary employment due to his back disability, but rather that he is unemployable due to his nonservice-connected stroke and residual cognitive disorder.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of these claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a 50 percent disability rating for PTSD is granted.

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


